DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim1, 11, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8, 15, 18 of Timonen et al U.S. Patent No. 11,02,827. Although the claims at issue are not identical, they are not patentably distinct from each other because this applications claims are broader than the Timonen et al U.S. Patent No. 11,02,827.

Regarding claim 1 Timonen et al U.S. Patent No. 11,02,827 discloses of application 17/246,662 
A computer-implemented method comprising (claim 1, A method implemented by a computing device, the method comprising): 
obtaining multiple digital images captured during an image capture session by a digital camera of a computing device (claim 1, capturing, by the computing device, multiple digital images in a sequence using a digital camera during the image capture session); 
obtaining information relating to the multiple digital images captured during the image capture session (claim 1, capturing, by the computing device, multiple digital images in a sequence using a digital camera during the image capture session; initiating, by the computing device, the search to obtain the information; receiving, by the computing device, a search result including the information relating to the multiple digital images); 
saving the multiple digital images captured during the image capture session and the information relating to the multiple digital images, wherein the information relating to the multiple digital images includes at least a product name of a product contained within at least one digital image of the multiple digital images captured during the image capture session and a price of the product, the price of the product based on an average price of similar products that are similar to the product and listed for sale on an online marketplace (claim 7, saving the multiple digital images captured during the image capture session and saving the information relating to the multiple digital images, 
monitoring to detect a change to the average price of the similar products listed for sale on the online marketplace; and automatically updating the price of the product based on the change to the average price of similar products listed for sale on the online marketplace (claim 8, monitoring to detect a change to the average price of similar products listed for sale on the online marketplace, and automatically updating the price of the product based on the change to the average price of similar products listed for sale on the online marketplace).

Regarding claim 11 Timonen et al U.S. Patent No. 11,02,827 discloses of application 17/246,662 
A system comprising: at least a memory and a processor to perform operations comprising (claim 15, A system comprising: at least a memory and a processor to perform operations comprising): 
obtaining multiple digital images captured during an image capture session by a digital camera of a computing device (claim 1, capturing, by the computing device, multiple digital images in a sequence using a digital camera during the image capture session);
obtaining information relating to the multiple digital images captured during the image capture session (claim 1, capturing, by the computing device, multiple digital 
saving the multiple digital images captured during the image capture session and the information relating to the multiple digital images, wherein the information relating to the multiple digital images includes at least a product name of a product contained within at least one digital image of the multiple digital images captured during the image capture session and a price of the product, the price of the product based on an average price of similar products that are similar to the product and listed for sale on an online marketplace (claim 7, saving the multiple digital images captured during the image capture session and saving the information relating to the multiple digital images, wherein the saved information relating to the multiple digital images includes a product name of a product contained within at least one of the multiple digital images and a price of the product, the price of the product based on an average price of similar products listed for sale on an online marketplace);
monitoring to detect a change to the average price of the similar products listed for sale on the online marketplace; and automatically updating the price of the product based on the change to the average price of similar products listed for sale on the online marketplace (claim 8, monitoring to detect a change to the average price of similar products listed for sale on the online marketplace, and automatically updating the price of the product based on the change to the average price of similar products listed for sale on the online marketplace).

Regarding claim 20 Timonen et al U.S. Patent No. 11,02,827 discloses of application 17/246,662 
One or more computer-readable storage devices comprising instructions stored thereon that, responsive to execution by one or more processors, perform operations comprising (claim 18, One or more computer-readable storage devices comprising instructions stored thereon that, responsive to execution by one or more processors, perform operations comprising): 
obtaining multiple digital images captured during an image capture session by a digital camera of a computing device (claim 1, capturing, by the computing device, multiple digital images in a sequence using a digital camera during the image capture session);  
obtaining information relating to the multiple digital images captured during the image capture session (claim 1, capturing, by the computing device, multiple digital images in a sequence using a digital camera during the image capture session; initiating, by the computing device, the search to obtain the information; receiving, by the computing device, a search result including the information relating to the multiple digital images);
saving the multiple digital images captured during the image capture session and the information relating to the multiple digital images, wherein the information relating to the multiple digital images includes at least a product name of a product contained within at least one digital image of the multiple digital images captured during the image capture session and a price of the product, the price of the product based on an 
monitoring to detect a change to the average price of the similar products listed for sale on the online marketplace; and automatically updating the price of the product based on the change to the average price of similar products listed for sale on the online marketplace (claim 8, monitoring to detect a change to the average price of similar products listed for sale on the online marketplace, and automatically updating the price of the product based on the change to the average price of similar products listed for sale on the online marketplace).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 9 and 11 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al US publication No. 2015/0339391 in view of Shah US Publication No. 2013/0304611 further in view of li US Publication No. 2012/0284105 and further in view of Vilmont US Publication No. 2015/0199766.

Regarding claim 1 Kang et al discloses of Fig. 1 - 66, of applicant’s a computer-implemented method (paragraph 0073 a method of a computing device displays a query input window that enables a user to input a query) comprising: obtaining multiple digital images captured during an image capture session by a digital camera of a computing 

Kang et al further discloses of applicant’s saving the multiple digital images captured during the image capture session and the information relating to the multiple digital images, wherein the information relating to the multiple digital images includes at least a product name of a product contained within at least one digital image of the multiple digital images captured during the image capture session and a price of the product, the price of the product based on an average price of similar products that are 

Kang et al discloses a query search method of searching for items in a digital image with text data converted from user voice request but does not expressively disclose the price of the product based on an average price of similar products that are similar to the product and listed for sale on an online marketplace; monitoring to detect a change to the average price of the similar products listed for sale on the online marketplace; and automatically updating the price of the product based on the change to the average price of similar products listed for sale on the online marketplace;

Shah teaches a method of monitoring the price of the item of interest and generating a new price that is lower than a price of a good item. Shah teaches of Fig. 1 – 7, of applicant’s the price of the product and listed for sale; monitoring to detect a change to the price of the products listed for sale; and automatically updating the price of the product (paragraph 0015 – 0018 a system that is configured to receive a monitoring request from a customer for a good item of interest available for purchase from an online web page of a merchant's website and notify the customer when notification parameters associated with the monitoring request have been satisfied. The notification parameters 115 correspond to parameters specified by the customer and/or engine 100 and include a price the customer is willing to pay for the good item of interest. The engine 100 monitors the price of the item of interest for the customer, quantity of the item of interest that can be purchased at the requested price, as well as 

The combination of Kang et al in view of Shah teaches a query search method of searching for items in a digital image and a method of monitoring the price of the item of interest and generating a new price that is lower than a price of a good item but do not expressively disclose the price of the product based on an average price of similar products that are similar to the product and listed for sale on an online marketplace; monitoring to detect a change to the price of the similar products listed for sale on the online marketplace; and automatically updating the price of the product based on the change to the price of similar products listed for sale on the online marketplace;

Li teaches a method of monitoring the price of similar products listed for sale on 



Vilmont teaches a method of updating a current price in real time anytime there is a change in unit price. Vilmont teaches of Fig. 1 – 6, of applicant’s the price of the product based on an average price; monitoring to detect a change to the average price; based on the change to the average price (paragraph 0129 the current unit price 470, as an average value, will continue to be updated in real time anytime there is a change in unit price such that the price of the product based on an average price; monitoring to detect a change to the average price; based on the change to the average price). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the circuitry of Kang et al in a manner similar to Vilmont. Doing so would result improving Kang et al invention in a similar way as Vilmont – namely the ability to provide a method of updating a current price in real time anytime there is a change in unit price, in Vilmont invention, to the image capture device in Kang et al invention that performs an item price search query.

Regarding claim 2 of the combination of Kang et al in view of Shah further in view of Li and still further in view of Vilmont, Vilmont further teaches of applicant’s further comprising causing display of the updated price of the product in a user interface presented at the computing device (paragraph 0129, displayed on a in a user interface presented at the computing device in Fig. 6, the current unit price 470 (as an average value) will continue to be updated in real time anytime there is a change in unit price).

Regarding claim 3 of the combination of Kang et al in view of Shah further in view of Li and still further in view of Vilmont, Vilmont further teaches of applicant’s 
further comprising causing display of an image of the product proximate the updated price of the product in the user interface presented at the computing device (Kang et al in paragraph 0120 the “price” information relating to the digital image. As illustrated in FIG. 25E, the received query input device 2500 displays information about the price of the bag, included in the image. Li in paragraph 0129, displayed on a in a user interface presented at the computing device in Fig. 6, the current unit price 470 (as an average value) will continue to be updated in real time anytime there is a change in unit price).

Regarding claim 4 of the combination of Kang et al in view of Shah further in view of Li and still further in view of Vilmont, Vilmont further teaches of applicant’s wherein the digital image of the product comprises a thumbnail image of at least one of the multiple digital images captured during the image capture session (Kang et al in paragraph 0248 it is understood that the display item is to be the query component itself 

Regarding claim 5 of the combination of Kang et al in view of Shah further in view of Li and still further in view of Vilmont further teaches of applicant’s further comprising causing display of at least one additional image of at least one additional product contained within at least one additional digital image of the multiple digital images captured during the image capture session along with a price of the at least one additional product (Kang et al in paragraph 0085 the query input device 300 includes various computer-readable media which are implemented in an arbitrary method or technology for storing computer-readable instructions, data structures, program modules, or information such as data where, as shown in Fig. 25E, (paragraph 0120) the query input device 2500 displays information about the price of the bag, included in the image, in a search result display region 2520-1 as a search result obtained by performing the multimodal search and therefore saves the price information along with the image of the bag. Paragraph 0220 a query input device 5200 receives a query "bicycle", as an example, and display a search result 5221 including webpage information and an image that are searched based on the query and therefore saves the bicycle name of the product as information along with the image of the bicycle. Paragraph 0229 when the multimodal mode selection object 5802 is selected, the query input device sets an initiating search mode to the multimodal mode and when the search mode is the multimodal mode, the query input device may display a multimodal query type list 5820-2. The multimodal query type list 5820-2 includes a combination icon in which a plurality of icons are combined. The combination icon may indicate a 

Regarding claim 6 of the combination of Kang et al in view of Shah further in view of Li and still further in view of Vilmont, Vilmont further teaches of applicant’s wherein the price of the at least one additional product is based on an average price of similar products that are similar to the at least one additional product and listed for sale on the online marketplace (Shah in paragraph 0015 – 0018 a system that is configured to receive a monitoring request from a customer for a good item of interest available for purchase from an online web page of a merchant's website and notify the customer when notification parameters associated with the monitoring request have been satisfied. The notification parameters 115 correspond to parameters specified by the 

Regarding claim 7 of applicant’s further comprising computing an overall current value of the product and the at least one additional product based on the price of the product and the price of the at least one additional product, and displaying the overall current value in the user interface. Claim 7 is rejected for the reasons found in rejected claims 1 and 6 above where of the combination of Kang et al in view of Shah further in view of Li and still further in view of Vilmont, the updated price, in LI, is found as the 

Regarding claim 8 of applicant’s further comprising: monitoring to detect a change to the average price of the similar products listed for sale on the online marketplace; and automatically updating the price of the additional product based on the change to the average price of the similar products that are similar to the at least one additional product and listed on the online marketplace. Claim 8 is rejected for the reasons found in rejected claims 1 and 7 above.

Regarding claim 9 of applicant’s further comprising: updating the overall current value of the product and the at least one additional product based on the updated price of the additional product. Claim 9 is rejected for the reasons found in rejected claims 1 and 8 above.

Regarding claim 11, claim 11 is rejected for being fully encompassed by the reasons found in rejected claim 1 above and where of the combination of Kang et al in view of Shah further in view of Li and still further in view of Vilmont, Kang et al further teaches the additional claim limitation of applicant's a system comprising: at least a memory and a processor to perform operations (paragraph 0083 embodiments may be described in association with machine-available instructions or a computer code including computer-executable instructions such as program modules executed by a 

Regarding claim 12 of applicant’s wherein the operations further comprise causing display of the updated price of the product in a user interface presented at the computing device. Claim 12 is rejected for the reasons found in rejected claims 2 and 11 above.

Regarding claim 13 of applicant’s wherein the operations further comprise causing display of an image of the product proximate the updated price of the product in the user interface presented at the computing device. Claim 13 is rejected for the reasons found in rejected claims 3 and 12 above.

Regarding claim 14 of applicant’s wherein the digital image of the product comprises a thumbnail image of at least one of the multiple digital images captured during the image capture session. Claim 14 is rejected for the reasons found in rejected claims 4 and 13 above.

Regarding claim 15 of applicant’s wherein the operations further comprise causing display of at least one additional image of at least one additional product contained within at least one additional digital image of the multiple digital images captured during the image capture session along with a price of the at least one additional product. Claim 15 is rejected for the reasons found in rejected claims 5 and 13 above.

Regarding claim 16 of applicant’s wherein the price of the at least one additional product is based on an average price of similar products that are similar to the at least one additional product and listed for sale on the online marketplace. Claim 16 is rejected for the reasons found in rejected claims 6 and 15 above.

Regarding claim 17 of applicant’s wherein the operations further comprise computing an overall current value of the product and the at least one additional product based on the price of the product and the price of the at least one additional product, and displaying the overall current value in the user interface. Claim 17 is rejected for the reasons found in rejected claims 7 and 16 above.

Regarding claim 18 of applicant’s wherein the operations further comprise: monitoring to detect a change to the average price of the similar products listed for sale on the online marketplace; and automatically updating the price of the additional product based on the change to the average price of the similar products that are similar to the at least one additional product and listed on the online marketplace. Claim 18 is rejected for the reasons found in rejected claims 8 and 17 above.

Regarding claim 19 of applicant’s wherein the operations further comprise updating the overall current value of the product and the at least one additional product based on the updated price of the additional product. Claim 19 is rejected for the reasons found in rejected claims 9 and 18 above.

Regarding claim 20, claim 20 is rejected for being fully encompassed by the reasons found in rejected claim 11 above.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al US publication No. 2015/0339391 in view of Shah US Publication No. 2013/0304611 further in view of li US Publication No. 2012/0284105 and further in view of Vilmont US Publication No. 2015/019976 as applied to claim 2 above, and further in view of Van Horn et al US Patent No. 8,639,580.

Regarding claim 10 the combination of Kang et al in view of Shah and further in view of Li teaches a method of a query search method of searching for item prices in a captured digital image with text data converted from user voice request in an image capture session, a method of a controller recording the voice of the user during image capture, and a method of monitoring the price of the item of interest and generating a new price that is lower than a price of a good item and determining the online average price of an object and similar objects but do not expressively teach further comprising causing display of a control in a user interface presented at the computing device that is selectable to list the product on the online marketplace;

Van Horn teaches a method of a user inserting a product listing using a display button. Van Horn et al teaches of Fig. 1 – 41, of applicant’s further comprising causing display of a control in a user interface presented at the computing device that is 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454. The examiner can normally be reached Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK T MONK/
Primary Examiner, Art Unit 2696